Citation Nr: 1435377	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-47 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a head trauma.  

2.  Entitlement to service connection for a chronic disability manifested by right knee pain. 

3.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 2004 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The claim for entitlement to service connection for headaches was among those on appeal to the Board.  However, entitlement to service connection for headaches was established in a September 2011 rating decision.  This is considered a complete grant of the benefits sought on appeal, and this matter is no longer before the Board. 


FINDINGS OF FACT

1.  Current residuals of in-service head trauma have not been demonstrated.  

2.  The Veteran has current right knee pain as a residual of an in-service stress fracture.  

3.  The Veteran does not have current hearing loss disability. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of a head trauma have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a) (2013). 

2.  The criteria for entitlement to service connection for a chronic disability manifested by right knee pain have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303(a). 

3.  The criteria for entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided a September 2008 letter that contained all information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was received prior to the initial adjudication of the Veteran's claims.  The duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  VA treatment records have also been obtained.  The Veteran has offered testimony at a hearing before a Decision Review Officer at the RO, and a transcript of this hearing is in the record.  He withdrew a request for a hearing before a Veterans Law Judge.  The Veteran was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

After a review of the record, the Board finds that the evidence supports entitlement to service connection for a right knee disability.  However, service connection for the other two disabilities is not warranted.  

Residuals of Head Trauma

The service treatment records show that the Veteran was seen for a head injury in October 2005.  This occurred when a nozzle for a fueler fell and hit him in the 

back of the head.  There was no loss of consciousness, no visual changes, and no headaches.  He had been seen unaccompanied for medical treatment, and drove himself to the clinic.  The Veteran said that he felt fine.  On examination, the Veteran was awake and alert, and he was oriented to time, place, and person.  He appeared active and in no acute distress, and he did not appear uncomfortable.  He had a small abrasion on the back of his head with mild contusion.  The assessment was a superficial injury - abrasion of the scalp.  The Board finds that this meets the requirement for evidence of an in-service injury.  

Additional service treatment records include an October 2007 health record.  This shows that the Veteran was seen at the chiropractic clinic for cervicalgia.  He reported a history of chronic neck pain and headaches that started after a file cabinet fell on him.  

The post service medical records include the report of a VA general medical examination in November 2008.  The October 2005 head injury in service was noted.  The examiner reported that the Veteran was knocked out a few minutes.  The Veteran had been taken to the medical clinic and released.  He did not require hospitalization, and there was no residual from this trauma.  At the completion of the examination, the diagnoses included head injury when struck in occiput in 2005, with no residuals.  

At the April 2010 hearing, the Veteran testified that the October 2005 head trauma had rendered him unconscious, but he was not sure for how long.  He reported that he still experienced headaches, for which he was treated by VA, but he did not report any other symptoms, and he did not receive any treatment related to head trauma.  See transcript.  

The Veteran was afforded an additional VA examination of his claimed residuals of a head trauma to include traumatic brain injury (TBI) in June 2010.  The claims folder was reviewed by the examiner.  The Veteran gave a history of being knocked unconscious and then revived by ammonia capsule, after which he was seen in the clinic for less than an hour and returned to quarters.  In contrast, the examiner noted that the service treatment records state that the Veteran did not have loss of consciousness or headaches, and that he drove himself to the clinic unaccompanied.  

The examiner characterized the injury as mild and the condition as stabilized.  Currently, the Veteran experienced headaches about once a month.  He had paresthesias in his hands associated with his neck disability.  The Veteran had also been diagnosed with depression.  The Veteran underwent a reflex examination, a sensory examination, and a motor examination, but there were no physical findings consistent with a head injury.  

He reported mild memory loss and attention problems, but there was no objective evidence of this on testing.  His judgment was mildly impaired.  No other cognitive impairment was identified.  The diagnosis was "Examination for TBI, not found.  Headaches, associated with neck strain.  No cognitive impairment."  The examiner further observed that there was no evidence in the service treatment records of TBI.  His headaches had preceded the October 2005 injury, and were associated with his neck problem.  

The evidence clearly establishes that the Veteran sustained trauma to the back of his head in October 2005, although the evidence is contradictory as to whether the Veteran was rendered unconscious.  However, the service treatment records are completely negative for any subsequent findings to this injury.  More importantly, there is no evidence that this injury or any other injury to the head has resulted in a chronic disability.  

Both the November 2008 and June 2010 VA examinations found that the Veteran did not have any residual disability due to the October 2005 injury, and the June 2010 examination was negative for TBI.  As noted, service connection has already been established for headaches and symptoms associated with a neck disability.  No other current symptoms attributable to head trauma have been identified.  In the absence of a current disability that can be attributed to a head trauma, service connection is not warranted.  


Right Knee Disability

The service treatment records confirm that the Veteran sustained trauma in the vicinity of the right knee.  

Records from November 2004 show that the Veteran was followed for right knee pain after falling and striking his knee while running up some steps.  He continued to be seen throughout this month, and reported constant pain with activity.  The final follow-up records from November 2004 state that the Veteran had experienced right knee pain for 30 days, and that he had been diagnosed with a stress fracture.  He reported slight improvement with medication, and wanted a refill.  This meets the requirement for evidence of an in-service injury.  

The Veteran was seen at a pain management clinic in March 2007 for pain following hernia surgery.  A review of the musculoskeletal system states there was no knee joint swelling, no sensation of something floating in the knee, and no leg pain.  The knees appeared normal; there was no tenderness on palpation, and no pain on motion.  The Veteran was seen at the pain management clinic on additional visits without any complaints relating to his right knee.  

The post service records include the report of the November 2008 VA examination.  The claims folder was reviewed, which showed that the Veteran sustained a stress fracture of the right tibia superiorly just below the right knee joint when he fell while running and struck his right knee on some concrete stairs.  He was not casted, but the knee was wrapped.  The Veteran was on profile for four weeks then returned to duty.  On examination, his posture and gait were normal.  He denied having any current pain, but said that it was sore most of the time, and that the pain would increase if he ran for more than a mile.  The report of current symptoms said that there was no pain, weakness, stiffness, or swelling.  He was not receiving any treatment and did not have any true flare-ups, and there was no evidence of bone disease.  There was no deformity of the right tibia, no malunion, nonunion or loose motion, and no tenderness or painful motion.  The Veteran did not have any functional limitations.  He did not have any complaints regarding the right knee itself, and on examination there was a normal range of motion without pain, weakness, fatigue, or lack of endurance.  The Veteran was not receiving any treatment for his right tibia or knee.  The diagnoses included "Post stress fracture, superior left tibia, with residuals."  

The evidence confirms that the Veteran sustained an injury to the right tibia just below his right knee not long after entering active service. 

The November 2008 examination includes reports of pain.  The examiner attributed current symptoms to the in-service stress fracture; as shown by the diagnosis of stress fracture "with residuals".  While the examiner states that this was on the left side, this was an apparent error.  The remainder of the examination and evidentiary record clearly shows that he was referring to the right tibia and knee.  Any doubt that this mistake may create is resolved in favor of the Veteran, and service connection for a disability manifested by right knee pain is warranted.  

Hearing Loss

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's April 2004 enlistment examination included audiometric testing.  This shows that the Veteran had auditory thresholds of 5, 5, 5, 0, and 30 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  The right ear had auditory thresholds of 0, 5, 0, 5, and 5 decibels at these same frequencies.  

The Veteran underwent another audiometric examination in November 2005 that showed auditory thresholds of 10, 0, 0, 10, and 35 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  The right ear had auditory thresholds of 5, 0, 0, 0, and 0 decibels at these same frequencies.  

A January 2007 audiometric examination found that Veteran had auditory thresholds of 20, 5, 10, 10, and 45 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  The right ear had auditory thresholds of 5, 5, -5, 5, and 10 decibels at these same frequencies.  The objective findings stated that the Veteran had moderate high frequency hearing loss of the left ear and hearing that was within normal limits in the right ear.  

However, an April 2008 audiometric examination showed that Veteran had auditory thresholds of 10, 10, 5, 5, and 30 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  The right ear had auditory thresholds of 5, 5, 0, 0, and 5 decibels.  

There is no record of any subsequent audiometric examinations during service.  

The Veteran was afforded a VA hearing examination in November 2008.  His auditory thresholds for the left ear were 5, 10, 5, 15, and 35 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The right ear had auditory thresholds of 10, 5, 5, 5, and 10 decibels at the same frequencies.  

The Veteran described his noise exposure during service at the April 2010 hearing.  However, he added that he was not receiving any treatment for hearing loss.  

The evidence demonstrates that although the Veteran was exposed to acoustic trauma during service, this did not result in hearing loss as defined by 38 C.F.R. § 3.385.  The right ear has never met these requirements.  The left ear met the requirement at the January 2007 examination during service, but did not do so on two subsequent examinations, including the only examination conducted after discharge from active service.  In the absence of evidence that the Veteran currently has hearing loss of either ear as defined by 38 C.F.R. § 3.385, service connection may not be established.  


ORDER

Entitlement to service connection for the residuals of a head trauma is denied. 

Entitlement to service connection for a disability manifested by right knee pain is granted.  

Entitlement to service connection for hearing loss is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


